FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated October 31, 2007 BIOMIRA INC. (Translation of registrant’s name into English) Edmonton Research Park 2011-94 Street, Edmonton, Alberta Canada T6N1H1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F x (for past years ending in calendar year 1996) Form 40-F x (commencing in calendar year 1997) Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On October 30, 2007, Biomira Inc. (“Biomira”) filed with the System for Electronic Document Analysis and Retrieval in Canada (“SEDAR”) a News Release related to the announcement that Robert Kirkman, M.D., Biomira’s President and Chief Executive Officer, is scheduled to present at the Acumen Biofin Rodman
